Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 1 of 12 PageID #: 1058




              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF DELAWARE

 WSOU INVESTMENTS, LLC d/b/a           §
 BRAZOS LICENSING AND                  §
 DEVELOPMENT,                          §
                                       §
             Plaintiff,                § C.A. No. 20-1228-CFC
                                       §
       v.                              §
                                       §
 XILINX, INC.,
                                       §
                                       §
             Defendant.
                                       §
 WSOU INVESTMENTS, LLC d/b/a           §
 BRAZOS LICENSING AND                  §
 DEVELOPMENT,                          §
                                       §
             Plaintiff,                § C.A. No. 20-1229-CFC
                                       §
       v.                              §
                                       §
 XILINX, INC.,
                                       §
                                       §
             Defendant.
                                       §
 WSOU INVESTMENTS, LLC d/b/a           §
 BRAZOS LICENSING AND                  §
 DEVELOPMENT,                          §
                                       §
             Plaintiff,                § C.A. No. 20-1231-CFC
                                       §
       v.                              §
                                       §
 XILINX, INC.,
                                       §
                                       §
             Defendant.
                                       §
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 2 of 12 PageID #: 1059




 WSOU INVESTMENTS, LLC d/b/a               §
 BRAZOS LICENSING AND                      §
 DEVELOPMENT,                              §
                                           §
             Plaintiff,                    § C.A. No. 20-1232-CFC
                                           §
       v.                                  §
                                           §
 XILINX, INC.,
                                           §
                                           §
              Defendant.
                                           §
 WSOU INVESTMENTS, LLC d/b/a               §
 BRAZOS LICENSING AND                      §
 DEVELOPMENT,                              §
                                           §
             Plaintiff,                    § C.A. No. 20-1233-CFC
                                           §
       v.                                  §
                                           §
 XILINX, INC.,
                                           §
                                           §
              Defendant.
                                           §

        MOTION AND ORDER FOR ADMISSION PRO HAC VICE

    Pursuant to District of Delaware Local Rule 83.5 and the attached

certifications, counsel moves for the admission pro hac vice of Jonathan K.

Waldrop, Darcy L. Jones, Marcus A. Barber, John W. Downing, Heather S. Kim,

ThucMinh Nguyen, Jack Shaw and Paul G. Williams of Kasowitz Benson Torres

LLP to represent Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development in the above-captioned actions.




                                       2
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 3 of 12 PageID #: 1060




Dated: December 23, 2020                     DEVLIN LAW FIRM LLC
                                             /s/ James M. Lennon
                                             James M. Lennon (No. 4570)
OF COUNSEL:
                                             1526 Gilpin Avenue
Isaac Philip Rabicoff                        Wilmington, DE 19806
RABICOFF LAW LLC                             (302) 440-9010
5680 King Centre Dr., Suite 654              jlennon@devlinlawfirm.com
Alexandria, VA 22315
(773) 669-4590                               Attorneys for Plaintiff
isaac@rabilaw.com                            WSOU Investments, LLC d/b/a
                                             Brazos Licensing and Development
Jonathan K. Waldrop
Darcy L. Jones
Marcus A. Barber
John W. Downing
Heather S. Kim
Jack Shaw
ThucMinh Nguyen
KASOWITZ BENSON TORRES LLP
333 Twin Dolphin Drive, Suite 200
Redwood Shores, California 94065
(650) 453-5170
jwaldrop@kasowitz.com
djones@kasowitz.com
mbarber@kasowitz.com
jdowning@kasowitz.com
hkim@kasowitz.com
jshaw@kasowitz.com
tnguyen@kasowitz.com

Paul G. Williams
KASOWITZ BENSON TORRES LLP
1230 Peachtree Street N.E., Suite 2445
Atlanta, Georgia 30309
(404) 260-6080
pwilliams@kasowitz.com




                                         3
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 4 of 12 PageID #: 1061




                       ORDER GRANTING MOTION

      IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac

Vice of Jonathan K. Waldrop, Darcy L. Jones, Marcus A. Barber, John W. Downing,

Heather S. Kim, ThucMinh Nguyen, Jack Shaw and Paul G. Williams is

GRANTED.


Date: _________________, 2020

                                    __________________________________
                                    United States District Judge




                                      4
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 5 of 12 PageID #: 1062




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bars of

the States of California, Georgia, Virginia, New York, and the District of Columbia,

and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court

for any alleged misconduct that occurs in the preparation or course of this action.

I also certify that I am generally familiar with this Court’s Local Rules. In

accordance with Revised Standing Order for District Court Fund effective

September 1, 2016, I further certify that the annual fee of $25.00 has been paid to

the Clerk of Court, or, if not paid previously, the fee payment will be submitted to

the Clerk’s office upon the filing of this motion.


Dated: December 23, 2020                /s/ Jonathan K. Waldrop
                                        Jonathan K. Waldrop
                                        KASOWITZ BENSON TORRES LLP
                                        333 Twin Dolphin Drive, Suite 200
                                        Redwood Shores, California 94065
                                        (650) 453-5170
                                        jwaldrop@kasowitz.com
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 6 of 12 PageID #: 1063




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bars of

the States of California, Georgia, and New York, and pursuant to Local Rule 83.6

submit to the disciplinary jurisdiction of this Court for any alleged misconduct that

occurs in the preparation or course of this action. I also certify that I am generally

familiar with this Court’s Local Rules. In accordance with Revised Standing Order

for District Court Fund effective September 1, 2016, I further certify that the annual

fee of $25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee

payment will be submitted to the Clerk’s office upon the filing of this motion.


Dated: December 23, 2020               /s/ Darcy L. Jones
                                       Darcy L. Jones
                                       KASOWITZ BENSON TORRES LLP
                                       333 Twin Dolphin Drive, Suite 200
                                       Redwood Shores, California 94065
                                       (650) 453-5170
                                       djones@kasowitz.com




                                          6
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 7 of 12 PageID #: 1064




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bars of

the States of California, Georgia, and South Carolina, and pursuant to Local Rule

83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct

that occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Revised

Standing Order for District Court Fund effective September 1, 2016, I further certify

that the annual fee of $25.00 has been paid to the Clerk of Court, or, if not paid

previously, the fee payment will be submitted to the Clerk’s office upon the filing of

this motion.


Dated: December 23, 2020               /s/ Marcus A. Barber
                                       Marcus A. Barber
                                       KASOWITZ BENSON TORRES LLP
                                       333 Twin Dolphin Drive, Suite 200
                                       Redwood Shores, California 94065
                                       (650) 453-5170
                                       mbarber@kasowitz.com




                                          7
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 8 of 12 PageID #: 1065




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bars of

the States of California and Arizona, and pursuant to Local Rule 83.6 submit to the

disciplinary jurisdiction of this Court for any alleged misconduct that occurs in the

preparation or course of this action. I also certify that I am generally familiar with

this Court’s Local Rules. In accordance with Revised Standing Order for District

Court Fund effective September 1, 2016, I further certify that the annual fee of

$25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee payment

will be submitted to the Clerk’s office upon the filing of this motion.


Dated: December 23, 2020                /s/ John W. Downing
                                        John W. Downing
                                        KASOWITZ BENSON TORRES LLP
                                        333 Twin Dolphin Drive, Suite 200
                                        Redwood Shores, California 94065
                                        (650) 453-5170
                                        jdowning@kasowitz.com




                                          8
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 9 of 12 PageID #: 1066




  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bar of

the State of California, and pursuant to Local Rule 83.6 submit to the disciplinary

jurisdiction of this Court for any alleged misconduct that occurs in the preparation

or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules. In accordance with Revised Standing Order for District Court Fund

effective September 1, 2016, I further certify that the annual fee of $25.00 has been

paid to the Clerk of Court, or, if not paid previously, the fee payment will be

submitted to the Clerk’s office upon the filing of this motion.


Dated: December 23, 2020                /s/ Heather S. Kim
                                        Heather S. Kim
                                        KASOWITZ BENSON TORRES LLP
                                        333 Twin Dolphin Drive, Suite 200
                                        Redwood Shores, California 94065
                                        (650) 453-5170
                                        hkim@kasowitz.com




                                          9
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 10 of 12 PageID #: 1067




   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bar of

the State of California, and pursuant to Local Rule 83.6 submit to the disciplinary

jurisdiction of this Court for any alleged misconduct that occurs in the preparation

or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules. In accordance with Revised Standing Order for District Court Fund

effective September 1, 2016, I further certify that the annual fee of $25.00 has been

paid to the Clerk of Court, or, if not paid previously, the fee payment will be

submitted to the Clerk’s office upon the filing of this motion.


Dated: December 23, 2020                /s/ ThucMinh Nguyen
                                        ThucMinh Nguyen
                                        KASOWITZ BENSON TORRES LLP
                                        333 Twin Dolphin Drive, Suite 200
                                        Redwood Shores, California 94065
                                        (650) 453-5170
                                        tnguyen@kasowitz.com




                                          10
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 11 of 12 PageID #: 1068




   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bars of

the States of California and New York, and pursuant to Local Rule 83.6 submit to

the disciplinary jurisdiction of this Court for any alleged misconduct that occurs in

the preparation or course of this action. I also certify that I am generally familiar

with this Court’s Local Rules. In accordance with Revised Standing Order for

District Court Fund effective September 1, 2016, I further certify that the annual fee

of $25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee

payment will be submitted to the Clerk’s office upon the filing of this motion.


Dated: December 23, 2020               /s/ Jack Shaw
                                       Jack Shaw
                                       KASOWITZ BENSON TORRES LLP
                                       333 Twin Dolphin Drive, Suite 200
                                       Redwood Shores, California 94065
                                       (650) 453-5170
                                       jshaw@kasowitz.com




                                         11
Case 1:20-cv-01228-CFC Document 15 Filed 12/23/20 Page 12 of 12 PageID #: 1069




   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

      Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this

Court and am admitted, practicing and in good standing as a member of the Bar of

the State of Georgia, and pursuant to Local Rule 83.6 submit to the disciplinary

jurisdiction of this Court for any alleged misconduct that occurs in the preparation

or course of this action. I also certify that I am generally familiar with this Court’s

Local Rules. In accordance with Revised Standing Order for District Court Fund

effective September 1, 2016, I further certify that the annual fee of $25.00 has been

paid to the Clerk of Court, or, if not paid previously, the fee payment will be

submitted to the Clerk’s office upon the filing of this motion.


Dated: December 23, 2020                /s/ Paul G. Williams
                                        Paul G. Williams
                                        KASOWITZ BENSON TORRES LLP
                                        1230 Peachtree Street N.E., Suite 2445
                                        Atlanta, Georgia 30309
                                        (404) 260-6080
                                        pwilliams@kasowitz.com




                                          12
